IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sandra Price                             :
                                         :
            v.                           :   No. 1873 C.D. 2016
                                         :
Commonwealth of Pennsylvania,            :
Department of Transportation,            :
Bureau of Driver Licensing,              :
                    Appellant            :


                                     ORDER

               NOW, November 21, 2017, having considered appellee’s application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge